Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 6/4/21, is a DIV of 17247285, filed on 12/7/20; and a DIV of 17247278, filed on 12/7/20. Both 17247285 & 17247278 are DIV of 16031250, filed on 7/10/18. 16031250 is a DIV of 14278573, filed on 5/15/14. 14278573 is a DIV of 11399188, filed on 4/5/2006. 11399188 claims priority from provisional application 60756472, filed 01/04/2006; provisional application 60694621, filed 06/27/2005; provisional application 60690187, filed 06/13/2005; provisional application 60669774, filed 04/07/2005; and provisional application 60668735, filed 04/05/2005. None of the provisional applications provide support to treating dementia; the effective filing and priority date of the claims is therefore the filing date of 11399188, 4/5/2006.

Status of Claims
Claims 35-36 are currently pending. Claims 1-34 have been canceled. 
Claims 35-36 were examined and are rejected. 

Claim Rejection-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 depends on claim 1, however, claim 1 has been canceled. There is insufficient antecedent basis for claim 36.
To provide compact prosecution, claim 36 was examined as depending from independent claim 35. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bousseau et. al., USP 5624945, patented 4/29/1997.
The claims are drawn to a method of treating dementia in a patient in need thereof comprising administering to the patient an effective amount of riluzole in a pharmaceutical dosage form in combination with at least one pharmaceutically acceptable carrier.
Bousseau teaches the application of riluzole for the treatment of neuro-AIDS (title & abstract; col. 1, lines 12-13). Bousseau teaches neuro-AIDS to encompass dementia, cognitive disorders, neuropathies, myopathies, and all neurological symptoms of HIV-1 virus infection (col. 1, lines 14-17). Bousseau teaches treatment of neuro-AIDS dementia comprising administering to a patient in need an effective amount of riluzole or a pharmaceutical salt thereof (col. 4, claim 3). Bosseau teaches riluzole in the form of a composition for oral administration, including tablets or capsules, with inert diluents and excipients (col. 2, lines 3-20). The claimed method would thus have been prima facie obvious to a person of ordinary skill in the art, and one of ordinary skill in the art would have had a reasonable expectation of success, in view of the teachings of Bosseau.

Claims 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Senba, JP 2001-328947, publ. 11/27/2001. Senba was published in Japanese; for convenience, an English translation of this publication will be referred to. 
The claims are drawn to a method for treating dementia in a patient in need thereof comprising administering to the patient an effective amount of riluzole in a pharmaceutical dosage form with at least one pharmaceutical carrier. 
Senba teaches agents for promoting the expression of brain derived neurotrophic factor (BDNF), for the treatment of neurodegenerative diseases, wherein the following compound, riluzole, is exemplified as a BDNF expression promoting agent (title & abstract; p. 2 of 32, section (57); p. 12 of 32, para [0004]; p. 24 of 32, para [0044]; p. 25 of 32, para [0059-0060]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Senba teaches the treatment of neurodegenerative diseases such as Alzheimer’s disease with the BDNF expression promoting agent (p. 11 of 32, claim 16; p. 12 of 32, para [0005-0006]). Senba teaches the BDNF expression promoting agent in the form of a pharmaceutical composition suitable for oral or parenteral administration to humans and other mammals, further comprising pharmaceutical excipients (p. 24 of 32, para [0048]-p. 24 of 32, para [0052]). Administration of an effective dose is taught (p. 25 of 32, para [0058]). The instantly claimed method of treating the dementia condition, Alzheimer’s, thus would have been prima facie obvious to a person of ordinary skill in the art in view of Senba. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-43 of copending Application No. 17247278 in view of Senba, JP 2001-328947, publ. 11/27/2001, Jellinger, J. Neural Transmission, vol. 109, pp. 813-836, publ. 2002, and further in view of Smith, PNAS, vol. 99(7), pp. 4135-4137, publ. 2002. The instant claims are drawn to a method of treating dementia in a patient in need thereof comprising administering an effective amount of riluzole in a pharmaceutical dosage form with a pharmaceutical excipient, wherein the dosage form is oral. The copending claims are drawn to a method of treating dementia in a patient, wherein dementia is recited to include Alzheimer’s disease (AD) in a patient comprising administering an effective amount of riluzole or a prodrug thereof in a pharmaceutical dosage form with a pharmaceutical excipient, wherein AD is accompanied by dementia, vascular disease, is early onset AD, is late onset AD, is uncomplicated, is accompanied by brain atrophy, by depressed mood, and is accompanied by cerebrovascular disease. Both sets of claims therefore encompass administration of riluzole to treat dementia. Although the instant claims don’t explicitly recite: treating AD, wherein AD is accompanied by dementia, cerebrovascular disease, is early onset AD, is late onset AD, is uncomplicated, is accompanied by brain atrophy, by depressed mood, or is accompanied by cerebrovascular disease as recited by the copending claims, these are features of AD, as taught by Jellinger and Smith. Jellinger teaches dementia as a characteristic of Alzheimer’s disease (AD), and that AD is the most common cause of dementia in the elderly (abstract; p. 814, 1st para of Intro). Jellinger further teaches other main pathological features of AD include extracellular deposition of beta amyloid peptide in the neuropil and cerebral vasculature (e.g., cerebrovascular disease), neuritic cytoskeletal lesions with hyperphosphorylated microtubule associated tau protein, progressive loss of synapses and cortical neurons, and activation of microglia and astrocytes (p. 814, 1st para of Intro). AD affects nearly 10% of the population older than 65 years of age (e.g., late onset), and cases of early onset familial AD have been found to be caused by a presenilin 1 mutation (p. 814, 1st para of Intro; p. 820, para at top of page). Jellinger teaches subcortical CVLs (cerebrovascular lesions) as thought to be possible determinants of motor and neurocognitive disturbances, behavioral symptoms, and depression in AD patients (p. 827-p. 828, top 4 lines under table 9). Smith teaches brain atrophy is highly correlated with cognitive deficits in AD patients (p. 4135, 1st para). Smith further teaches brain tissue atrophy can be due to shrinkage or death of neurons, neuropil loss, or nerve fiber tract shrinkage, and by end stage AD hippocampal brain volume has shrunk by 66%, and neuron loss by 84% (p. 4135, middle column, lower para). Therefore, it would have been prima facie obvious to have applied the method of the instant claims to treat AD accompanied by dementia, accompanied by cerebrovascular disease, early onset AD, late onset AD, uncomplicated AD, accompanied by brain atrophy, and accompanied by depressed mood in view of Jellinger and Smith, because these limitations are taught to be features of AD. 
Although administration of an oral dosage form (instant claim 36) is not explicitly recited by the copending claims, Senba teaches agents for promoting the expression of brain derived neurotrophic factor (BDNF), for the treatment of neurodegenerative diseases, wherein the following compound, riluzole, is exemplified as a BDNF expression promoting agent (title & abstract; p. 3, section (57); p. 12 of 32, para [0004]; p. 24 of 32, para [0044]; p. 25 of 32, para [0059-0060]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Senba teaches the treatment of Alzheimer’s disease with the BDNF expression promoting agent (p. 11 of 32, claim 16; p. 12 of 32, para [0005-0006]). Senba teaches the BDNF expression promoting agent in the form of a pharmaceutical composition suitable for oral or parenteral administration to humans and other mammals, further comprising pharmaceutical excipients (p. 24 of 32, para [0048]-p. 24 of 32, para [0052]). As such, it would have been prima facie obvious to have practiced the method of the copending claims comprising administering riluzole in an oral dosage form, in view of Senba. The instant and copending claims are therefore obvious variants and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.
 
Claims 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 35-43 of copending Application No. 17247285 in view of Senba, JP 2001-328947, publ. 11/27/2001, Jellinger, J. Neural Transmission, vol. 109, pp. 813-836, publ. 2002, and further in view of Smith, PNAS, vol. 99(7), pp. 4135-4137, publ. 2002. The instant claims are drawn to a method of treating dementia in a patient in need thereof comprising administering an effective amount of riluzole in a pharmaceutical dosage form with a pharmaceutical excipient, wherein the dosage form is oral. The copending claims are drawn to a method of treating Alzheimer’s disease (AD) in a patient comprising administering an effective amount of riluzole or a prodrug thereof in a pharmaceutical dosage form with a pharmaceutical excipient, wherein AD is accompanied by dementia, vascular disease, is early onset AD, is late onset AD, is uncomplicated, is accompanied by brain atrophy, by depressed mood, and is accompanied by cerebrovascular disease. Both sets of claims therefore encompass administration of riluzole to treat dementia. Although the instant claims don’t explicitly recite: treating AD, wherein AD is accompanied by dementia, vascular disease, is early onset AD, is late onset AD, is uncomplicated, is accompanied by brain atrophy, by depressed mood, or is accompanied by cerebrovascular disease as recited by the copending claims, these are features of AD, as taught by Jellinger and Smith. Jellinger teaches dementia as a characteristic of Alzheimer’s disease (AD), and that AD is the most common cause of dementia in the elderly (abstract; p. 814, 1st para of Intro). Jellinger further teaches other main pathological features of AD include extracellular deposition of beta amyloid peptide in the neuropil and cerebral vasculature (e.g., cerebrovascular disease), neuritic cytoskeletal lesions with hyperphosphorylated microtubule associated tau protein, progressive loss of synapses and cortical neurons, and activation of microglia and astrocytes (p. 814, 1st para of Intro). AD affects nearly 10% of the population older than 65 years of age (e.g., late onset), and cases of early onset familial AD have been found to be caused by a presenilin 1 mutation (p. 814, 1st para of Intro; p. 820, para at top of page). Jellinger teaches subcortical CVLs (cerebrovascular lesions) as thought to be possible determinants of motor and neurocognitive disturbances, behavioral symptoms, and depression in AD patients (p. 827-p. 828, top 4 lines under table 9). Smith teaches brain atrophy is highly correlated with cognitive deficits in AD patients (p. 4135, 1st para). Smith further teaches brain tissue atrophy can be due to shrinkage or death of neurons, neuropil loss, or nerve fiber tract shrinkage, and by end stage AD hippocampal brain volume has shrunk by 66%, and neuron loss by 84% (p. 4135, middle column, lower para). Therefore, it would have been prima facie obvious to have applied the method of the instant claims to treat AD accompanied by dementia, accompanied by vascular disease, early onset AD, late onset AD, uncomplicated AD, accompanied by brain atrophy, by depressed mood, and accompanied by cerebrovascular disease in view of Jellinger and Smith, because these limitations are taught to be features of AD. 
Although administration of an oral dosage form (instant claim 36) is not explicitly recited by the copending claims, Senba teaches agents for promoting the expression of brain derived neurotrophic factor (BDNF), for the treatment of neurodegenerative diseases, wherein the following compound, riluzole, is exemplified as a BDNF expression promoting agent (title & abstract; p. 3, section (57); p. 12 of 32, para [0004]; p. 24 of 32, para [0044]; p. 25 of 32, para [0059-0060]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Senba teaches the treatment of Alzheimer’s disease with the BDNF expression promoting agent (p. 11 of 32, claim 16; p. 12 of 32, para [0005-0006]). Senba teaches the BDNF expression promoting agent in the form of a pharmaceutical composition suitable for oral or parenteral administration to humans and other mammals, further comprising pharmaceutical excipients (p. 24 of 32, para [0048]-p. 24 of 32, para [0052]). As such, it would have been prima facie obvious to have practiced the method of the copending claims comprising administering riluzole in an oral dosage form, in view of Senba. The instant and copending claims are therefore obvious variants and are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection.

Information Disclosure Statement
The IDS filed on 6/4/21 has been considered. 

Conclusion
Claims 35-36 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627